Em. J. Taylor Brlte          Opinion Ro. V-1176
County Attorney
Atascosa County     I        Re: Authority of the com-
Jourdanton, Texas                BllssionePS'court to
                                 initiate litigationto
                                 enjoin the City of COP-
                                 pus Christ1 from ex-
                                 cessive extraction of
                                 undergroundwater from
                                 lands the city has pur-
                                 chased in Atascosa'
Rear Mr. Brlte:                  county.
          Your request for an opinion states that the City
of Corpus Christi has recently purchased some land near
Campbelltonin Atascosa County and is now In the process
of drllllng a substantialnumber of water wells on this
land in order to supplement the city's water supply. There
is a tremendousamount of water now being extracted from
the water producing sands in Atascosa County by Its citi-
zeas, and a Clti*ens' Committee of property owners fear
that the anticjpatedincreasein the extraction of water
through the wells now being drilled by the City of Corpus
Christi will cause great damage in t& future. The Citi-
zens' Caamittee expects to bring a suit for Injunction
against the City of CorljusChrlstl, but due to the con-
templated expense of such litigation,has asked the Can-
missioneratCourt to bring the suit in the name of the
county.
          Based upon the above facts, you have asked our
opinion as to the authority of the Commissioners'Court
of Atascosa County to initiate litigation to enjoin the
City of Corpus Christ1 from excessive extraction of under-
ground water from land belonging to the city in Atascosa
county.
          This office, following the decisions of the
Texas courts, has repeatedly held that the conuaL.ssicnersl
court Is a court of limited jurisdictionand has only
such powers as are conferred upon it, either by express
terms or by necessary implication,by the statutes and
Constitutionof this State. Cblldress County v. State,
127 Tex. 343, 92 S.W.2d 1011 \1936); Von Rosenberg v.
Hon. J. Taylor Drlte, page 2   (V-1176)


Lovett, 173 S.W. 508 (Tex.Oiv.App.1915, error Pef.);
R-v.     gall, 280 S.W. 289 (Tex.Clv.Ap. 1926 * Canalea
-47              Tex. 169, 214 S.W.2d g51 (194s j;Ed-
           y v. Jennings, 33 S.W. 585 (Tex.Clv.Appn951,
affirmed 69 Tex. 618, 35 S.W. 1053 (1896).
          We find no constitutionalOF statutory provision
authorizing the comaissloners~ court to institute litiga-
tion to prevent the excessive extraction of underground
water from land situated within the county by a city or
munlolpality owning such land, Tberefope,we agree with
you that the Commissioners1 Court of Atascosa County does
not have authority to initiate litigationto enjoin the
City of Corpus Christi from excessive extraction of uuder-
ground water from lands the city has purchased In Atascosa
county.


          The Comlssioners' Court of Ataecoaa
    County has no authority to initiate liti-
    gation to prevent the extraction of under-
    ground water by~the City of Corpus Christ1
    from land owned by that city in Atascosa
    County, there being no constitutionalOP
    statutory provision granting such power.
    Canales v. Laughlin, 147 Tex. 169, 214 S.W.
451 (1948 Edwards County v. Jennings,
    3; S W 585 iex Ci A        8      affirmed
    8g Tix: 618, 35 &W:*&     iI@.
APPROVEDt                          Youps vepy truly,
J. C. Davis, Jr.                     PRICE IIARIELI
Cowty Affairs Dlvislon             Attorney General
Jesse P. Luton, Jr.
Reviewing Assistant
Charles D. Uathevs
First Assistant